DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/21/2021 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 
“conductive connecting member” in claim 1, 5, 14, 15, and 17 interpreted as member 50 shown in Fig 4A as a structure having a horizontal part and a vertical part (p14, ln 10-15) or equivalents thereof. (Note that for claim 18 and the claims that depend from it, sufficient structure is provided by the inclusion of the vertical portion in claim 18 addition to the horizontal portion recited in claim 1 to prevent an interpretation under 35 USC 112(f).)
“first contacting member” in claims 17-20, 6, 9, and 12 interpreted as a ring shaped structure (shown as 51 in Fig 4A) or equivalents thereof. (Note that 
“second contacting member” in claims 18-20, 6, 9, and 12 interpreted as a ring shaped structure (shown as 52 in Fig 4A) (p17), multiple arc shaped members (52a, 52b, 52c Fig 6B) (p17), a spiral tube (p15), or equivalents thereof.
“fixing member” in claim 12 interpreted as a screw (p18) or equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Regarding “locking part”, claims 1 and 15 have been amended to include that the locking part is a recess formed in the edge ring. Therefore, the claims contain sufficient structure to avoid an interpretation under 35 USC 112(f).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchida (prev. presented JP 2014-007215; citing machine translation provided by applicant with IDS filed 03/06/2019) in view of Taylor (prev. presented US 2011/0021031).
Regarding claim 1, Uchida teaches a  placement apparatus for placing a workpiece in a processing vessel (abstract), the placement apparatus comprising: a base (13 Fig 1 [0024]) disposed inside a processing vessel (16 Fig 1 [0024]), an electrostatic chuck (11 Fig 1 and 4 [0024]) on which the workpiece can be placed (W Fig 1); an edge ring disposed on the electrostatic chuck (11) so as to surround a periphery of the workpiece (10 Fig 1 and 4), the edge ring having a contact surface in contact with the electrostatic chuck (Fig 4 see contact of 10 with 11 on the inner side surface of 10); and a connecting member (12 Fig 4, note it is taught as formed of ceramics [0042]) having a horizontal portion (12 Fig 4) and connected, at the horizontal portion, with the edge ring (11) (Fig 4), wherein the edge ring has a locking part (10a Fig 4) on an outer circumferential side (Fig 4, note this is an outer circumferential side because it is outer relative to the inner portion contacting electrostatic chuck 11) situated further out than the contact surface of the edge ring in contact with the electrostatic chuck (Fig 4, note it is further out than the inner contact surface as cited above), the locking part being a recess (Fig 4, see recess 10a in which 12a is positioned), the recess facing a lateral surface of the electrostatic chuck (recess 10a of Fig 4 is facing the side surface of 11 in Fig 4a) (Note that “facing” is interpreted as describing the directional orientation and is inclusive of intervening structures because this is within the broadest reasonable interpretation and consistent with the instant specification and drawings in which structure 50 is between the recess 30a and the electrostatic chuck 25 in Fig 4b.) and housing the horizontal portion (12a Fig 4). Uchida 
Regarding claim 15, Uchida in view of Taylor remains as applied above to the analogous limitations of claim 1 and Uchida teaches the structure is in a processing vessel (Fig 1) for processing a substrate (W Fig 1) and the apparatus includes a processing vessel (16 Fig 1 [0024]). 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchida in view of Taylor as applied to claim 1 and in further view of Kaji (prev. presented US 2002/0069971).
Regarding claim 14, Uchida teaches an electrostatic chuck but fails to teach the claimed details of the base being separated. In the same field of endeavor of semiconductor device processing apparatuses (abstract), Kaji teaches an electrostatic .
Claims 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchida in view of Taylor as applied to claim 1 and in further view of US Patent Application Publication 2014/0273483 of Ge et al., hereinafter Ge (previously cited not relied upon in office action mailed 2/19/2021).
Regarding claim 5, the claim depends from claim 17 and will be addressed after claim 17.
Regarding claim 17, Uchida in view of Taylor remains as applied to claim 1 from which claim 17 depends. The combination fails to teach the first contacting member as claimed. Addressing the same problem of electrically coupling edge rings (abstract), Ge teaches that a conductive member (246 Fig 2) positioned between the connection of two rings (208 and 204 Fig 2) provides a better electrical coupling than just contacting the portions [0028]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Uchida in view of Taylor to include a conductive contacting member (246 Fig 2) between the two rings of Uchida  (10 and 12 Fig 4) at the contact portion (between 12a horizontal portion and 10a recess locking part) because Ge teaches this provides better electrical contact [0028] and Taylor, as 
Regarding claim 5, the combination of Uchida in view of Taylor and Ge remains as applied to claim 17 above. Ge has taught the conductive member (246) is a ring shape and it is provided at an entire circumference of the edge ring [0029].
Allowable Subject Matter
Claims 6, 9, 12, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 18, from which claims 6, 9, 12 and 19-20 depend, requires a second contacting member which is electrically conductive and configured to exert an elastic force to connect a vertical portion of the connecting member to the base. Uchida teaches a vertical portion extending downward and electrically connected to the horizontal portion of the connecting member (see ring 12 in Fig 4 of Uchida) and as applied to claim 1, Taylor has taught this ring is electrically conducive such that these portions of the same ring would be electrically connected via the conductive ring. Uchida teaches a second contacting member (50 Fig 4) between the vertically extending portion and the base, but fails to teach this is conductive or configured to provide an elastic force because it is taught as formed of a ceramic such as alumina (Uchida [0042]) and therefore fails to teach or render obvious the vertical portion and the base being electrically connected. Additionally, Taylor fails to teach an electrical connection between the conductive coupling ring 42 and the substrate support 18. Note that in Taylor, outer ring 50 (Fig 2a) provides a grounding function and that Taylor teaches the support 18 functions as an electrostatic chuck but does not demonstrate the claimed structure of an electrostatic chuck on a base. Therefore it is unclear if the ring of Taylor has contact with a base structure specifically. Ge further fails to teach using a conductive contacting member to connect the lower ring to the substrate support. Therefore the combination of references fails to teach or render obvious the inclusion of a second contacting member that is electrically conductive and configured to exert an elastic force and through which the vertical portion of the conductive contacting member and the base are electrically connected. Additional art such as US Patent Application . 
The remaining claims are included for their dependency directly or indirectly from claim 18.

Response to Arguments
Applicant's arguments filed 09/21/2021, hereinafter reply, have been fully considered but they are not persuasive. 
Applicant argues (reply p7-8) that the prior art, and specifically Uchida do not teach the amended limitations regarding the position of the locking part recess facing the electrostatic chuck, Examiner notes that the embodiment of Fig 4 of Uchida includes this orientation. Applicant broadly asserts that this orientation is not facing the electrostatic chuck, but examiner notes that it is facing the lateral surface of 11 which is the electrostatic chuck of Uchida in a manner similar to the orientation of the recess of the embodiment of Fig 4B of the instant application. It is noted that facing is inclusive of an orientation of a structure and that both the instant application and Uchida have structures between the recess and the electrostatic chuck. Therefore, the broadest reasonable interpretation of “facing” is inclusive of structures between the recess and .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2012/0061351 teaches conductive L-shaped ring for the edge ring structure (230 Fig 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513.  The examiner can normally be reached on Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MARGARET D KLUNK/Examiner, Art Unit 1716                                                                                                                                                                                                        
/KEATH T CHEN/Primary Examiner, Art Unit 1716